DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 16, 2022 has been entered. Claims 16-30 are pending in this application.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Lensing et al. [US 6458610 B1] teaches a method and an apparatus for performing film stack fault detection. At least one semiconductor wafer is processed. Metrology data from the processed semiconductor wafer is acquired. Data from a reference library comprising optical data relating to a film stack on the semiconductor wafer is accessed. The metrology data is compared to data from the reference library. A fault-detection analysis is performed in response to the comparison of the metrology data and the reference library data. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of determining a subset of a plurality of relationships between a plurality of parameters describing an operation of an apparatus for use in semiconductor manufacture as claimed, more specifically, the method comprising steps of determining a first set of data describing first relationships between the plurality of parameters of a reference apparatus for use in semiconductor manufacture, wherein the plurality of parameters comprises temperature, pressure, flow, humidity, voltage, current, velocities, accelerations, or torque; based on one or more measurements, determining a second set of data describing second relationships between the plurality of parameters of the reference or a further apparatus for use in
semiconductor manufacture; comparing the first set of data and the second set of data and identifying differences between the first set of data and the second set of data, wherein the differences comprise true positives, false positives, true negatives, or false negatives; selecting from the second set of data, a subset of the second relationships based on the differences between the first set of data and the second set of data; and modifying a further operation of the apparatus or the further apparatus, as required by claim 1.
	With regard to claim 30, the prior art of record does not anticipate nor render obvious to one skilled in the art An apparatus for determining a subset of a plurality of relationships between a plurality of parameters describing an operation of an apparatus for use in semiconductor manufacture as claimed, more specifically the apparatus comprising a processor configured to execute computer program code to undertake the method of: determining a first set of data describing first relationships between the plurality of parameters of a reference apparatus for use in semiconductor manufacture; wherein the plurality of parameters comprises temperature, pressure, flow, humidity, voltage, current, velocities, accelerations, or torque; based on one or more measurements, determining a second set of data describing second relationships between the plurality of parameters of the reference or a further apparatus for use in semiconductor manufacture; comparing the first set of data and the second set of data and identifying differences between the first set of data and the second set of data, wherein the differences comprise true positives, false positives, true negatives, or false negatives; selecting from the second set of data, a subset of the second relationships based on differences between the first set of data and the second set of data, and modifying a further operation of the apparatus or the further apparatus, as required by claim 30.
	Claims 17-29 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882